DALLY, Judge,
concurring.
It should also be pointed out that the indictment is deficient because it fails to allege an essential element of the offense, i. e., that the appellant had knowledge the Federal Reserve Note was counterfeit when it was passed. As was said in United States v. Bishop, 534 F.2d 214 (10th Cir. 1976):
“It is fundamental that the naked act of possessing and passing counterfeit money without knowledge that it is counterfeit does not establish the requisite knowledge essential to the crime of passing or the requisite intent to defraud.”
See also the opinion on original submission in Jones v. State, 545 S.W.2d 771 (Tex.Cr.App.1977).
I concur in the reversal of the judgment.